     Case 3:20-cv-00201-LAB-AGS Document 4 Filed 05/05/20 PageID.29 Page 1 of 5


 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   STEVEN WAYNE BONILLA,                              Case No.: 3:20-cv-00201-LAB-AGS
     CDCR #J-48500,
12
                                       Plaintiff,       ORDER:
13
                         vs.                            1) DENYING MOTION TO
14
                                                        PROCEED IN FORMA PAUPERIS
15   CLARENCE DON CLAY; JEFFREY W.                      AS BARRED BY 28 U.S.C. § 1915(g)
     HORNER; KELLY S. SIMMONS;                          [ECF No. 3]
16
     YVONNE GONZALEZ-ROGERS;
17   JEFFREY S. WHITE; VINCE G.                         AND
18   CHHABRIA; RICHARD SEEBORG;
     DOLLY M. GEE; JEAN P.                              2) DISMISSING CIVIL ACTION
19   ROSENBERG; EDMOND F.                               FOR FAILURE TO PAY FILING
     BRENNAN; ANTHONY J.                                FEE REQUIRED BY 28 U.S.C. §
20
     BATTAGLIA; HOWARD R. LLOYD;                        1914(a)
21   BETH LABSON FREEMAN; TANI
22   GORRE CANTIL-SAKAUYE,
23                                  Defendants.

24
25         Plaintiff Steven Wayne Bonilla, proceeding pro se and currently incarcerated at San
26   Quentin State Prison has filed a civil action seeking a default judgment against a number
27   of state and federal judges pursuant to Federal Rule of Civil Procedure 55 compelling
28   Defendants to declare his Alameda County Superior Court capital conviction and sentence
                                                    1
                                                                           3:20-cv-00201-LAB-AGS
     Case 3:20-cv-00201-LAB-AGS Document 4 Filed 05/05/20 PageID.30 Page 2 of 5


 1   void for lack of subject-matter jurisdiction. (See ECF No. 1, Compl., at 2-4.) On February
 2   24, 2020, the Court dismissed Plaintiff’s Complaint for failure to pay the filing fee required
 3   by 28 U.S.C. Section 1914(a) and/or to file a motion to proceed in forma pauperis (“IFP”)
 4   pursuant to 28 U.S.C. Section 1915(a), and granted Plaintiff thirty days leave in which to
 5   pay the filing fee or file a complete motion to proceed IFP. (See ECF No. 2, at 2-3.)
 6   Although Plaintiff did not pay the filing fee or file a motion to proceed IFP within the time
 7   allotted, Plaintiff did file a Motion to Proceed IFP pursuant to 28 U.S.C. Section 1915(a)
 8   on April 23, 2020. (See ECF No. 3.)
 9   I.    Motion to Proceed IFP
10         A.     Standard of Review
11         “All persons, not just prisoners, may seek IFP status.” Moore v. Maricopa Cnty.
12   Sheriff’s Office, 657 F.3d 890, 892 (9th Cir. 2011). Prisoners, like Plaintiff, however,
13   “face an additional hurdle.” Id. In addition to requiring prisoners to “pay the full amount
14   of a filing fee,” in “increments” as provided by 28 U.S.C. Section 1915(a)(3)(b), Williams
15   v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), the Prison Litigation Reform Act
16   (“PLRA”) amended Section 1915 to preclude the privilege to proceed IFP:
17                . . . if [a] prisoner has, on 3 or more prior occasions, while
                  incarcerated or detained in any facility, brought an action or
18
                  appeal in a court of the United States that was dismissed on the
19                grounds that it is frivolous, malicious, or fails to state a claim
                  upon which relief can be granted, unless the prisoner is under
20
                  imminent danger of serious physical injury.
21
22   28 U.S.C. § 1915(g). “This subdivision is commonly known as the ‘three strikes’
23   provision.” Andrews v. King, 398 F.3d 1113, 1116 n.1 (9th Cir. 2005).
24         “Pursuant to § 1915(g), a prisoner with three strikes or more cannot proceed IFP.”
25   Id.; see also Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007) (hereafter
26   “Cervantes”) (stating that under the PLRA, “[p]risoners who have repeatedly brought
27   unsuccessful suits may entirely be barred from IFP status under the three strikes
28   rule . . . .”). The objective of the PLRA is to further “the congressional goal of reducing
                                                   2
                                                                               3:20-cv-00201-LAB-AGS
     Case 3:20-cv-00201-LAB-AGS Document 4 Filed 05/05/20 PageID.31 Page 3 of 5


 1   frivolous prisoner litigation in federal court.” Tierney v. Kupers, 128 F.3d 1310, 1312
 2   (9th Cir. 1997). “[S]ection 1915(g)’s cap on prior dismissed claims applies to claims
 3   dismissed both before and after the statute’s effective date.” Id. at 1311.
 4          “Strikes are prior cases or appeals, brought while the plaintiff was a prisoner, which
 5   were dismissed on the ground that they were frivolous, malicious, or failed to state a claim,”
 6   Andrews, 398 F.3d at 1116 n.1 (internal quotations omitted), “even if the district court
 7   styles such dismissal as a denial of the prisoner’s application to file the action without
 8   prepayment of the full filing fee.” O’Neal v. Price, 531 F.3d 1146, 1153 (9th Cir. 2008).
 9   When courts “review a dismissal to determine whether it counts as a strike, the style of the
10   dismissal or the procedural posture is immaterial. Instead, the central question is whether
11   the dismissal ‘rang the PLRA bells of frivolous, malicious, or failure to state a claim.’” El-
12   Shaddai v. Zamora, 833 F.3d 1036, 1042 (9th Cir. 2016) (quoting Blakely v. Wards, 738
13   F.3d 607, 615 (4th Cir. 2013)). “When . . . presented with multiple claims within a single
14   action,” however, courts may “assess a PLRA strike only when the case as a whole is
15   dismissed for a qualifying reason under the Act.” Hoffman v. Pulido, 928 F.3d 1147, 1152
16   (9th Cir. 2019) (citing Washington v. L.A. Cnty. Sheriff’s Dep’t, 833 F.3d 1048, 1057 (9th
17   Cir. 2016)).
18          Once a prisoner has accumulated three strikes, he is prohibited by Section 1915(g)
19   from pursuing any other IFP action in federal court unless he can show he is facing
20   “imminent danger of serious physical injury.” See 28 U.S.C. § 1915(g); Cervantes, 493
21   F.3d at 1051-52 (noting Section 1915(g)’s exception for IFP complaints which “make[] a
22   plausible allegation that the prisoner faced ‘imminent danger of serious physical injury’ at
23   the time of filing.”).
24          B.      Discussion
25          As a preliminary matter, the Court has reviewed Plaintiff’s Complaint and finds that
26   it does not contain any “plausible allegations” to suggest that he “faced ‘imminent danger
27   of serious physical injury’ at the time of filing.” Cervantes, 493 F.3d at 1055 (quoting 28
28   U.S.C. § 1915(g)). Instead, Plaintiff alleges that his judgment of conviction should be
                                                   3
                                                                               3:20-cv-00201-LAB-AGS
     Case 3:20-cv-00201-LAB-AGS Document 4 Filed 05/05/20 PageID.32 Page 4 of 5


 1   declared “null and void” because a federal grand jury subpoena relied upon in his
 2   prosecution “never existed and it was never served,” facts which the FBI apparently
 3   admitted. (See Compl. at 2 (emphasis omitted).) As a result, Plaintiff argues that
 4   Defendants had a duty to declare his judgment of conviction void. (See id.)
 5          While Defendants typically carry the initial burden to produce evidence
 6   demonstrating a prisoner is not entitled to proceed IFP, Andrews, 398 F.3d at 1119, “in
 7   some instances, the district court docket may be sufficient to show that a prior dismissal
 8   satisfies at least one on the criteria under § 1915(g) and therefore counts as a strike.” Id.
 9   at 1120. That is true here.
10          Based on the dockets of many court proceedings available on PACER, 1 this Court
11   finds that Plaintiff Steven Wayne Bonilla, identified as CDCR #J-48500, while
12   incarcerated, has had dozens of prisoner civil actions or appeals dismissed on the grounds
13   that they were frivolous, malicious, or failed to state a claim upon which relief may be
14   granted. See In re Steven Bonilla, 2012 WL 216401, at *1 (N.D. Cal. Jan. 24, 2012) (noting
15   Plaintiff’s litigation history in the Northern District of California, including the dismissal
16   of 34 pro se civil rights actions between June 1 and October 31, 2011 alone, which were
17   dismissed “because the allegations in [his] complaints d[id] not state a claim for relief
18   under § 1983.”); id. at *3 (“The following five actions are DISMISSED without prejudice
19   and without leave to amend for failure to state a claim upon which relief may be granted:
20   Bonilla v. Superior Court of Alameda County, C 11-6306; Bonilla v. Alameda County
21   District Attorney’s Office, C 11-6307; Bonilla v. California Supreme Court, C 12-0026;
22   Bonilla v. Cullen, C 12-0027; Bonilla v. California Supreme Court, C 12-0206.”); id. at *3
23
24
     1
25     A court may take judicial notice of its own records, see Molus v. Swan, No. 3:05-cv-00452-MMA-WMc,
     2009 WL 160937, at *2 (S.D. Cal. Jan. 22, 2009) (citing United States v. Author Servs., 804 F.2d 1520,
26   1523 (9th Cir. 1986)); Gerritsen v. Warner Bros. Entm’t Inc., 112 F. Supp. 3d 1011, 1034 (C.D. Cal.
     2015), and “‘may take notice of proceedings in other courts, both within and without the federal judicial
27   system, if those proceedings have a direct relation to matters at issue.’” Bias, 508 F.3d at 1225 (quoting
     Bennett v. Medtronic, Inc., 285 F.3d 801, 803 n.2 (9th Cir. 2002)); see also United States ex rel. Robinson
28   Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992).
                                                         4
                                                                                         3:20-cv-00201-LAB-AGS
     Case 3:20-cv-00201-LAB-AGS Document 4 Filed 05/05/20 PageID.33 Page 5 of 5


 1   n.1 (“The Court recently informed Plaintiff that, in accordance with 28 U.S.C. § 1915(g),
 2   he no longer qualifies to proceed in forma pauperis in any civil rights action.” (citing In re
 3   Steven Bonilla, Nos. C 11-3180, et seq. CW (PR), Order of Dismissal at 6:23-7:19)).
 4         Accordingly, because Plaintiff has, while incarcerated, accumulated far more than
 5   the three “strikes” permitted by Section 1915(g), and he fails to make any plausible
 6   allegation that he faced imminent danger of serious physical injury at the time he filed this
 7   case, he is not entitled to the privilege of proceeding IFP. See Cervantes, 493 F.3d at 1055;
 8   Rodriguez, 169 F.3d at 1180 (noting that 28 U.S.C. Section 1915(g) “does not prevent all
 9   prisoners from accessing the courts; it only precludes prisoners with a history of abusing
10   the legal system from continuing to abuse it while enjoying IFP status”); see also Franklin
11   v. Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984) (“[C]ourt permission to proceed IFP is
12   itself a matter of privilege and not right.”).
13   II.   Conclusion and Orders
14         For the reasons set forth above, the Court DENIES Plaintiff’s Motion to Proceed
15   IFP (ECF No. 3) as barred by 28 U.S.C. Section 1915(g), DISMISSES this civil action
16   based on Plaintiff’s failure to pay the civil filing fee required by 28 U.S.C. Section 1914(a),
17   CERTIFIES that an IFP appeal from this Order would not be taken in good faith pursuant
18   to 28 U.S.C. Section 1915(a)(3), and DIRECTS the Clerk of the Court to close the file.
19         IT IS SO ORDERED.
20
21   Dated: May 5, 2020
22                                                    Hon. Larry Alan Burns
23                                                    Chief United States District Judge
24
25
26
27
28
                                                       5
                                                                                  3:20-cv-00201-LAB-AGS
